DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 7, 23-26, 30-33 have been canceled. Claim 34 has been added. Claims 1-6, 8-22, 27-29, 34 are pending. 
Claims 20-22 have been mislabeled as “Currently Amended” or “previously amended”, but they should have been labeled as “Withdrawn”. 
Specification
The title will have to be changed to more closely reflect the claimed subject matter, i.e. ---TRANSGENIC MICE OR RATS WITH HUMANIZED MHC I AND IMMUNOGLOBLUIN HEAVY CHAIN GENES---. 
Claim Objections
The claims require significant clarification and simplification. For example claim 1 can be written more clearly as: ---A transgenic mouse or rat whose genome comprises a nucleic acid sequence encoding a human major histocompatibility complex I (MHC I) protein or portion thereof and a nucleic acid sequence encoding a human immunoglobulin (Ig) heavy chain variable (VH) domain, wherein the mouse or rat functionally expresses the human MHC I protein or a chimeric human/mouse or rat MHC I protein and functionally expresses an Ig comprising the human VH domain operably linked to an endogenous Ig heavy chain constant (CH) domain---. It is unclear if the mouse/rat of claim 1 actually comprises the pMHC complex or if the concept is a functional limitation. If it does, the claim can be further clarified by saying ---wherein the 
Simplifying the MHC I molecule further is encouraged: ---A transgenic mouse or rat whose genome comprises a nucleic acid sequence encoding a human HLA-A2 or portion thereof and a nucleic acid sequence encoding a human immunoglobulin (Ig) heavy chain variable (VH) domain, wherein the mouse or rat functionally expresses the human HLA-A2 or a chimeric human/mouse or rat HLA-A2/H-2K protein and functionally expresses an Ig comprising the human VH domain operably linked to an endogenous Ig heavy chain constant (CH) domain---. It is unclear if the mouse/rat of claim 1 comprises the pMHC complex or not; if it does, the claim can be further clarified by saying ---wherein the mouse or rat has been immunized with a peptide – Major Histocompatibility Complex (pMHC) complex comprising an exogenous peptide complexed with HLA-A2---.
Election/Restrictions
Applicants state the election is without traverse yet proceed to traverse the restriction between Groups 1 and 37. The election is being treated as with traverse.
Applicant's election with traverse of Group 1, claims 1-6, 8-19, 27-29, 34, in the reply filed on 11-5-20 is acknowledged. The traversal is on the ground(s) that Group I should be recombined with Group 37. This is not found persuasive because the search 
Claims 1-6, 8-22, 27-29, 34 are under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-22, 27-29, 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is drawn to a genetically modified non-human animal whose genome comprises (a) a nucleotide sequence encoding a human or humanized MHC I molecule or at least a peptide binding portion thereof, and (b) an unrearranged human or humanized immunoglobulin (Ig) heavy chain variable region operably linked Ig heavy chain constant region, wherein the genetically modified non-human animal expresses (A) the human or humanized MHC I molecule or at least a peptide binding portion thereof, and B) an immunoglobulin[[s]] comprising a human or humanized Igheavy chain variable domain operably linked to an Ig heavy chain constant domainI molecule or at least a peptide binding portion thereof such that it generates a specific B-cell response when immunized with an antigenic peptide-MHC (pMHC) complex that comprises (i) a peptide that is heterologous to the non-human animal complexed with (ii) a human HLA molecule from which the human or humanized MHC I molecule is derived, or a portion thereof and wherein the non-human animal is a rat or a mouse.
The specification lacks written description for any mouse/rat with any nucleotide sequence encoding a human/humanized MHC I molecule or binding portion thereof as broadly required in claim 1. The claim encompasses any nucleic acid sequence encoding human/humanized MHC I or a binding portion thereof anywhere in the mouse or rat genome. However, the specification is limited to modifying the endogenous mouse HLA-A2/H-2K genes with human MHC I and II segments (Fig. 1). The specification does not teach the structure of the rat HLA-A2/H-2K genes or correlate them with mouse genes in any meaningful way indicating applicants were reasonably in possession of genetically modified rats with humanized HLA-A2/H-2K genes. The specification does not correlate targeting the endogenous mouse HLA-A2/H-2K with human MHC I segments to inserting human MHC gene segments anywhere in the 
The specification lacks written description for any unrearranged human or humanized Ig heavy chain variable region operably linked to any Ig heavy chain constant region as broadly encompassed by claim 1. The claim encompasses any nucleic acid sequence encoding human/humanized heavy chain Ig variable region operably linked to any heavy chain constant region anywhere in the mouse or rat genome. However, the specification is limited to modifying the endogenous mouse heavy chain Ig variable region with human heavy chain variable gene segments operably linked to an endogenous heavy chain constant gene (Fig. 1). The specification does not teach the structure of the rat Ig heavy chain variable genes or correlate them with the mouse heavy chain genes in any meaningful way indicating applicants were reasonably in possession of genetically modified rats with humanized Ig heavy chain variable genes. The specification does not correlate targeting endogenous mouse heavy chain variable genes with human heavy chain variable segments to inserting human heavy chain variable gene segments anywhere in the mouse genome. The specification does not correlate expressing a chimeric Ig comprising a human heavy chain variable domain and mouse constant domain to expressing an entire human Ig as encompassed by claim 1. The art at the time of filing is limited to a mouse (Macdonald 
The specification lacks written description for mouse/rat that is tolerized to the human/humanized MHC I and capable of generating a specific B-cell response against a “peptide-MHC (pMHC) complex” as required in claim 1. pMHC complexes were known in the art at the time of filing. For example, Garcia (PNAS, 1997, Vol. 94, 13838-13843) taught: “The expression, purification, and crystallization of murine MHC H-2Kb molecules from Drosophila melanogaster cells has been reported previously (24–26). The specific MHC–peptide complexes were produced by incubation of the Drosophila-expressed MHC molecules with a slight molar excess of peptide, followed by mono-Q (Pharmacia) chromatography” (pg 13839, col. 2, 3rd full para). The specification discusses Peptide B (relevant), Peptide A or C (Irrelevant) in context of HLA-A2 (pg 107, lines 1-2); however, the specification does not teach the structure of Peptide B or why/how it is relevant to HLA-A2. The specification does not teach whether peptide B is a tumor antigen, a insulin B chain, or some other B protein. Perhaps the peptide B antigen is “relevant” because it is “restricted” to HLA-A2 presentation on an antigen presenting cell; however, the specification does not discuss antigen restriction or why the B protein is “relevant”. HLA restriction is discussed in Hohn (Clin. Exp. Immunol. 2003, Vol. 131, pg 102-110). While immunizing mice/rats with a pMHC complexes can be envisioned, the specification does not adequately describe any mice/rats that are “tolerized” to a [human] MHC or that generate a B-cell response that is specific to a 
The specification lacks written description for a mouse having the features of claim 1 and an exogenous TdT gene as required in claim 4. Pg 49 discloses a number of references for mice with an exogenous TdT gene; however, upon review none of the references disclose such a mouse. 8697940 mentions TdT but does not teach a mouse or rat expressing exogenous TdT. Accordingly, the concept lacks written description.
The specification lacks written description for a mouse with any modified HLA-A, -B or –C molecule or combination thereof as broadly encompassed by claim 5. The specification is limited to tolerizing mice that have humanized MHC I molecule (HLA-A2/H-2K), a humanized β2 microglobulin, an unrearranged humanized immunoglobulin heavy chain locus, and a humanized common light chain locusVk1-39/Jk (Fig. 3 & 4, described on pg 12, para 28 & 29). The specification does not correlate the HLAA2/H-2K mice to a mouse with any MHC I mutation as broadly encompassed by claim 5. Accordingly, the concept lacks written description.
The specification lacks written description for any mouse/rat with any human/humanized β2 microglobulin as broadly encompassed by claim 6 other than the  mouse whose genome comprises at an endogenous H-2K locus a nucleotide sequence encoding a chimeric human/mouse HLA-A/H-2K polypeptide, wherein the nucleotide sequence is in operable linkage with an endogenous mouse regulatory element and is operably linked to a MHC class I leader encoding sequence, wherein the nucleotide sequence comprises from 5' to 3' (i) a first nucleic acid sequence that encodes the .alpha.1, .alpha.2 and .alpha.3 domains of the human HLA-A polypeptide, which first nucleic acid sequence replaces a sequence encoding the .alpha.1, .alpha.2, and .alpha.3 domains of the mouse H-2K polypeptide at the mouse H-2K locus and (ii) a second nucleic acid sequence that encodes the transmembrane and cytoplasmic domains of the mouse H-2K polypeptide, wherein the mouse expresses, on the surface of nucleated cells, from the endogenous H-2K locus the chimeric human/mouse HLA-A/H-2K polypeptide that comprises the .alpha.1, .alpha.2 and .alpha.3 domains of the human HLA-A polypeptide and the transmembrane and cytoplasmic domains of the mouse H-2K polypeptide. The specification does not correlate the structure/function in claim 1 of ‘550 to any other structure/function in a mouse. The specification does not teach the protocols or reagents to recapitulate the structure/function in claim 1 of ‘550 in rats. Accordingly, the concept lacks written description.

    PNG
    media_image1.png
    227
    862
    media_image1.png
    Greyscale
However, the specification does not provide the protocols or reagents required to do so. The specification does not correlate the β2m-HLA-A2 fusion protein in Fig. 2 to any other HLA molecule. The specification does not correlate the transgene for homologous recombination in mice to rats. Accordingly, the concept lacks written description.
The specification lacks written description for any “chimeric human/non-human MHC class I molecule comprising the a1, a2, and 3 domains of a human MHC class I molecule selected from the group consisting of HLA-A, HLA-B, and HLA-C operably linked to the transmembrane and cytoplasmic domains of an endogenous non-human MHC class I molecule” as required in claim 9. The specification is limited to a chimeric HLA-A2/H-2K gene (a humanized β2 microglobulin, an unrearranged humanized immunoglobulin heavy chain locus, and a humanized common light chain locusVk1-39/Jk) (Fig. 3 & 4, described on pg 12, para 28 & 29). The specification does not teach the structure of the target sequence or homology directed repair (HDR) template required to insert any human HLA-A1, HLA-A2, HLA-A3, HLA-B, or HLA-C into H-2K into any mouse/rat MHC gene other than human HLA-A2 in the endogenous mouse H-2K. The specification does not teach the sequences required for precise genetic 
The specification lacks written description for tolerizing the mouse/rat to the human/humanized MHC I and generating a specific B-cell response when immunized with an “antigenic peptide-MHC (pMHC) complex” as required in claim 1. The specification does not teach any specific pMHC complex. However, pMHC complexes were known in the art The specification is limited to tolerizing mice that have humanized MHC I molecule (HLAA2/H-2K), a humanized β2 microglobulin, an unrearranged humanized immunoglobulin heavy chain locus, and a humanized common light chain locusVk1-39/Jk (Fig. 3 & 4, described on pg 12, para 28 & 29). The specification does not correlate the mice in Fig. 3 & 4 to the mouse as broadly encompassed by claim 1. Accordingly, the concept lacks written description.
The specification lacks written description for a mouse/rat with a human/humanized MHC I and generates a specific B-cell response against an “antigenic peptide-MHC (pMHC) complex” comprising a pMHC complex comprising a peptide heterologous to the mouse/rat associated with a human HLA molecule from which the human/humanized MHC I is derived as required in claim 11. The specification does not teach any specific pMHC complex. The specification is limited to tolerizing mice that have humanized MHC I molecule (HLAA2/H-2K), a humanized β2 microglobulin, an unrearranged humanized immunoglobulin heavy chain locus, and a humanized common light chain locusVk1-39/Jk (Fig. 3 & 4, described on pg 12, para 28 
The specification lacks written description for a heterozygous mouse/rat as required in claim 12. The specification does not teach the mice express adequate human/humanized protein to have any desired use. The examples do not teach obtaining heterozygous or homozygous mice. Accordingly, the concept lacks written description.
The specification lacks written description for any “chimeric human/non-human MHC class I molecule comprising the a1, a2, and 3 domains of a human MHC class I molecule selected from the group consisting of HLA-A, HLA-B, and HLA-C operably linked to the transmembrane and cytoplasmic domains of an endogenous murine H-2K polypeptide, an endogenous murine H-2D polypeptide, or an endogenous murine H-2L polypeptide” as required in claim 14 for reasons set forth above regarding claim 9. 
The specification lacks written description for making any human/humanized MHC I in any mouse/rat as broadly encompassed by claims 15 and 16. The specification does not describe administering any nucleic acid sequence encoding a human/humanized MHC I or any human/humanized Ig variable region, targeting it or randomly integrating it anywhere in the mouse/rat genome, or tolerizing the mouse/rat to any pMHC complex for reasons set forth regarding claims 1-14. In fact, it appears that applicant’s invention may rely solely upon breeding known mice. Applicant does not 
The specification lacks written description for any pMHC as required in claim 17 for reasons set forth above. The specification also lacks pMHC linked to a “helper T cell epitope” or PADRE as required in claim 17. The specification does not disclose the specific structures or functions of any such complexes. For example, paragraph 19, suggests the pMHC complex is linked to a “helper T cell epitope” or PADRE without disclosing the structure of the complex or final product. Accordingly, claim 17 lacks written description.
The method of claim 18 lacks written description for reasons set forth above because the specification does not teach the structure of the “pMHC complex of interest comprising a peptide heterologous… presented in the context of a human HLA from which the human or humanized MHC molecule is derived, or a portion thereof.” 
The method of claim 19 lacks written description because the specification does not teach administering any pMHC complex, pMHC-helper T cell epitope, pMHC-PADRE for reasons set forth above. 
The specification lacks written description for claims 20-22, 27-29 because the specification does not teach any cell or any nucleic acid sequence containing rearranged human Ig variable gene segments that target any pMHC complex. The specification does not teach the structure of the pMHC complex for reasons cited above or inducing any immune response against it that would allow production of a humanized Ig. The specification does not teach isolating any T-cells that specifically target the 
Claim 29 lacks written description for reasons set forth above and because it is not limited to mouse or rat cells. 
Claim 34 lacks written description for reasons set forth above. 

Claims 1-6, 8-22, 27-29, 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse whose genome comprises the humanized MHC I genome set forth in 10869466, 10779520, 10314296, 10154658, 10045516, 9591835, and the humanized Ig gene set forth in 10640800, 10584364, 10542735, 10526630, et al. does not reasonably provide enablement for inserting any human MHC I gene or segment thereof in any mouse or rat anywhere in the genome, or inserting any human Ig heavy chain variable gene operably linked to any constant heavy chain gene in any mouse or rat anywhere in the genome, or tolerizing any mouse/rat with humanized MHC I and Ig heavy chain genes to any peptide-MHC complex.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 1 is drawn to a genetically modified non-human animal whose genome comprises (a) a nucleotide sequence encoding a human or humanized MHC I molecule or at least a peptide binding portion thereof, and (b) an unrearranged human or humanized immunoglobulin (Ig) heavy chain variable region operably linked to an Ig heavy chain constant region, wherein the genetically modified (A) the human or humanized MHC I molecule or at least a peptide binding portion thereof, and B) an immunoglobulin[[s]] comprising a human or humanized Igheavy chain variable domain operably linked to an Ig heavy chain constant domainI molecule or at least a peptide binding portion thereof such that it generates a specific B-cell response when immunized with an antigenic peptide-MHC (pMHC) complex that comprises (i) a peptide that is heterologous to the non-human animal complexed with (ii) a human HLA molecule from which the human or humanized MHC I molecule is derived, or a portion thereof and wherein the non-human animal is a rat or a mouse.
The specification does not enable making or using any mouse/rat with any nucleotide sequence encoding a human/humanized MHC I molecule or binding portion thereof as broadly required in claim 1. The claim encompasses any nucleic acid sequence encoding human/humanized MHC I or a binding portion thereof anywhere in the mouse or rat genome. However, the specification is limited to modifying the endogenous mouse HLA-A2/H-2K genes with human MHC I and II segments (Fig. 1). The specification does not teach the structure of the rat HLA-A2/H-2K genes or correlate them with mouse genes in any meaningful way indicating applicants were reasonably in possession of genetically modified rats with humanized HLA-A2/H-2K genes. The specification does not correlate targeting the endogenous mouse HLA-A2/H-2K with human MHC segments to inserting human MHC gene segments anywhere in the mouse genome. The specification does not correlate expressing a 
The specification does not enable making or using a mouse or rat with any unrearranged human or humanized Ig heavy chain variable region operably linked to any Ig heavy chain constant region as broadly encompassed by claim 1. The claim encompasses any nucleic acid sequence encoding human/humanized heavy chain Ig variable region operably linked to any heavy chain constant region anywhere in the mouse or rat genome. However, the specification is limited to modifying the endogenous mouse heavy chain Ig variable region with human heavy chain variable gene segments operably linked to an endogenous heavy chain constant gene (Fig. 1). The specification does not teach the structure of the rat Ig heavy chain variable genes or correlate them with the mouse heavy chain genes in any meaningful way indicating applicants were reasonably in possession of genetically modified rats with humanized Ig heavy chain variable genes. The specification does not correlate targeting endogenous mouse heavy chain variable genes with human heavy chain variable segments to inserting human heavy chain variable gene segments anywhere in the mouse genome. The specification does not correlate expressing a chimeric Ig comprising a human 
The specification does not enable making or using a mouse/rat that is tolerized to any human/humanized MHC I capable of generating a specific B-cell response against any “antigenic peptide-MHC (pMHC) complex” as required in claim 1. pMHC complexes were known in the art at the time of filing. For example, Garcia (PNAS, 1997, Vol. 94, 13838-13843) taught: “The expression, purification, and crystallization of murine MHC H-2Kb molecules from Drosophila melanogaster cells has been reported previously (24–26). The specific MHC–peptide complexes were produced by incubation of the Drosophila-expressed MHC molecules with a slight molar excess of peptide, followed by mono-Q (Pharmacia) chromatography” (pg 13839, col. 2, 3rd full para). The specification discusses Peptide B (relevant), Peptide A or C (Irrelevant) in context of HLA-A2 (pg 107, lines 1-2); however, the specification does not teach the structure of Peptide B or why/how it is relevant to HLA-A2. The specification does not teach whether peptide B is a tumor antigen, an insulin B chain, or some other B protein. Perhaps the peptide B antigen is “relevant” because it is “restricted” to HLA-A2 presentation on an antigen 
The specification does not enable making or using any mouse having the features of claim 1 and an exogenous TdT gene as required in claim 4. Pg 49 discloses a number of references for mice with an exogenous TdT gene; however, upon review none of the references disclose such a mouse. 8697940 mentions TdT but does not teach a mouse or rat expressing exogenous TdT. Without such guidance, it would have required those of skill undue experimentation to make or using the mouse or rat of claim 4. 

The specification does not enable making or using any mouse/rat with any human/humanized β2 microglobulin as broadly encompassed by claim 6 other than the mouse of US Patent 9615550. The specification mentions such mice were known in the art and points to 9615550 but does not teach how to make any other mouse with human/humanized β2 microglobulin. ‘550 is limited to a mouse whose genome comprises at an endogenous H-2K locus a nucleotide sequence encoding a chimeric human/mouse HLA-A/H-2K polypeptide, wherein the nucleotide sequence is in operable linkage with an endogenous mouse regulatory element and is operably linked to a MHC class I leader encoding sequence, wherein the nucleotide sequence comprises from 5' to 3' (i) a first nucleic acid sequence that encodes the .alpha.1, .alpha.2 and .alpha.3 domains of the human HLA-A polypeptide, which first nucleic acid sequence replaces a sequence encoding the .alpha.1, .alpha.2, and .alpha.3 domains of the mouse H-2K polypeptide at the mouse  The specification does not correlate the structure/function in claim 1 of ‘550 to any other structure/function in a mouse. The specification does not teach the protocols or reagents to recapitulate the structure/function in ‘550 in rats. Without such guidance, it would have required those of skill undue experimentation to make or using the mouse or rat of claim 6.
The specification does not enable making or using any HLA-1 in an endogenous ROSA26 gene as broadly encompassed by claim 8. Fig. 2 (described on pg 11, para 27) is limited to a mouse with a ROSA26 gene modified as shown: 
    PNG
    media_image1.png
    227
    862
    media_image1.png
    Greyscale
However, the specification does not provide the protocols or reagents required to do so. The specification does not correlate the β2m-HLA-A2 fusion protein in Fig. 2 to any other HLA molecule. The specification does not correlate the transgene for homologous recombination in mice to rats. Accordingly, the concept is the beginning of a research 
The specification does not enable making or using a mouse or rat with any “chimeric human/non-human MHC class I molecule comprising the a1, a2, and 3 domains of a human MHC class I molecule selected from the group consisting of HLA-A, HLA-B, and HLA-C operably linked to the transmembrane and cytoplasmic domains of an endogenous non-human MHC class I molecule” as required in claim 9. The specification is limited to a chimeric HLA-A2/H-2K gene (a humanized β2 microglobulin, an unrearranged humanized immunoglobulin heavy chain locus, and a humanized common light chain locusVk1-39/Jk) (Fig. 3 & 4, described on pg 12, para 28 & 29). The specification does not teach the structure of the target sequence or homology directed repair (HDR) template required to insert any human HLA-A1, HLA-A2, HLA-A3, HLA-B, or HLA-C into H-2K into any mouse/rat MHC gene other than human HLA-A2 in the endogenous mouse H-2K. The specification does not teach the sequences required for precise genetic modification and functional expression of the chimeric (or completely human) MHC molecule other than a chimeric human HLA-A2/mouse H-2K gene. Given the lack of correlative guidance taken with the lack of examples in the specification, the concept is not enabled. 
The specification does not enable tolerizing the mouse/rat to the human/humanized MHC and generates a specific B-cell response against an “antigenic peptide-MHC (pMHC) complex” as required in claim 1. The specification does not teach any specific pMHC complex. The specification is limited to tolerizing mice that have humanized MHC I molecule (HLAA2/H-2K), a humanized β2 microglobulin, an 
The specification does not enable making or using a mouse/rat with a human/humanized MHC and generates a specific B-cell response against an “antigenic peptide-MHC (pMHC) complex” comprising a pMHC complex comprising a peptide heterologous to the mouse/rat associated with a human HLA molecule from which the human/humanized MHC is derived as required in claim 11. The specification does not teach any specific pMHC complex. The specification is limited to tolerizing mice that have humanized MHC I molecule (HLAA2/H-2K), a humanized β2 microglobulin, an unrearranged humanized immunoglobulin heavy chain locus, and a humanized common light chain locusVk1-39/Jk (Fig. 3 & 4, described on pg 12, para 28 & 29). Part b) of claim 11 appears to simply refer to the human/humanized MHC I expressed by the mouse of claim 1. The specification does not correlate the mice in Fig. 3 & 4 to the mouse as broadly encompassed by claim 11. Accordingly, the concept is not enabled. 
The specification does not enable making or using a heterozygous mouse/rat as required in claim 12. The specification does not teach the mice express adequate human/humanized protein to have any desired use. The examples do not teach obtaining heterozygous or homozygous mice. Accordingly, the concept is not enabled. 
The specification does not enable making or using any “chimeric human/non-human MHC class I molecule comprising the a1, a2, and 3 domains of a human MHC class I molecule selected from the group consisting of HLA-A, HLA-B, and HLA-C 
The specification does not enable making or using any human/humanized MHC I in any mouse/rat as broadly encompassed by claims 15 and 16. The specification does not describe administering any nucleic acid sequence encoding a human/humanized MHC or any human/humanized Ig variable region, targeting it or randomly integrating it anywhere in the mouse/rat genome, or tolerizing the mouse/rat to any pMHC complex for reasons set forth regarding claims 1-14. In fact, it appears that applicant’s invention may rely solely upon breeding known mice. Applicant does not exemplify introducing exogenous human sequence to any mouse/rat. Accordingly, the concepts in claims 15 and 16 are not enabled. 
The specification does not enable making or using any pMHC as required in claim 17 for reasons set forth above. The specification also lacks pMHC linked to a “helper T cell epitope” or PADRE as required in claim 17. The specification does not disclose the specific structures or functions of any such complexes. For example, paragraph 19, suggests the pMHC complex is linked to a “helper T cell epitope” or PADRE without disclosing the structure of the complex or final product. Accordingly, claim 17 is not enabled.
The method of claim 18 is not enabled for reasons set forth above because the specification does not teach the structure of the “pMHC complex of interest comprising 
The method of claim 19 is not enabled because the specification does not teach administering any pMHC complex, pMHC-helper T cell epitope, pMHC-PADRE for reasons set forth above. 
The specification does not enable claims 20-22, 27-29 because the specification does not teach any cell or any nucleic acid sequence containing rearranged human Ig variable gene segments that target any pMHC complex. The specification does not teach the structure of the pMHC complex for reasons cited above or inducing any immune response against it that would allow production of a humanized Ig. The specification does not teach isolating any T-cells that specifically target the pMHC or isolating nucleic acid sequences encoding human/humanized Ig from them. Accordingly, claims 20-22 are not enabled. 
Claim 29 is not enabled for reasons set forth above and because it is not limited to mouse or rat cells. 
Claim 34 are not enabled for reasons set forth above regarding claim 1 and 9. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The metes and bounds of what applicants consider a mouse/rat that is “tolerized to the human or humanized MHC I molecule” in claim 1 cannot be determined. It is unclear whether it is limited to non-immuno-reactivity to the humanized MHC I or encompasses any decreased immuno-reactivity to the humanized MHC I. The specification does not define the phrase and the specification does not clarify the matter. Accordingly, those of skill would not be able to determine when they were infringing on the claims. 
The metes and bounds of a “B-cell specific response” when immunized with an antigen in claim 1 cannot be determined. It is unclear whether the B-cell response is specific to the mouse/rat, to the peptide, or to the peptide/MHC complex as a whole. 
The metes and bounds of “human” vs “humanized” in claim 1 are unclear. It is unclear whether the terms are equivalent or if they have different scopes. It is unclear whether “human” is limited to full length MHC I molecule or if it encompasses a chimeric mouse or rat/human MHC I molecule. It is unclear whether “humanized” is limited to a chimeric mouse or rat/human MHC I molecule. In context of embodiments in which homologous recombination targets an endogenous MHC I gene, it is unclear whether the mouse/rat has an entire endogenous gene replaced with a human gene expressing an entire human MHC I, or encompasses replacing a portion of an endogenous MHC I gene with a portion of a human MHC I gene. 

The metes and bounds of a humanized MHC I “derived form an HLA class I molecule selected from the group consisting of” HLA-A, HLA-B, HLA-C, or combination thereof in claim 5 cannot be determined. While an MHC I molecule may be an HLA-A, HLA-B, or HLA-C molecule, it is unclear when an MHC I molecule is derived from HLA-A, HLA-B, or HLA-C. The specification provides no guidance in this regard. Accordingly, the phrase is indefinite. 
The metes and bounds of what applicants consider a mouse/rat that is “tolerized to the β2 microglobulin by itself or in association with the human or humanized MHC I” in claim 6 cannot be determined. It is unclear whether it is limited to non-immuno-reactivity to the humanized β2 microglobulin or encompasses any decreased immuno-reactivity to the humanized β2 microglobulin. The specification does not define the phrase and the specification does not clarify the matter. Furthermore, the specification does not teach when tolerization occurs to β2 microglobulin “in association with” the humanized MHC I. Accordingly, those of skill would not be able to determine when they were infringing on the claims. 
The metes and bounds of the phrase “nucleotide sequence encodes a fully human HLA class I molecule” in claim 7 are unclear. While a nucleotide sequence may 
Claim 9 is indefinite because it is unclear whether the “non-human” MHC I is the “mouse or rat” in claim 1 or if it encompasses any non-human MHC I. If the mouse/rat in claim 1 is a mouse, it is unclear whether the non-human MHC I encompasses any mouse or rat MHC I or if it is limited to being the mouse in claim 1. 
Claims 10 and 11 are indefinite because it is unclear whether the peptide MHC complex comprising a peptide “associated with” a “human HLA molecule” is simply “complexed” with the peptide or if “associated with” has a different scope. Or perhaps “associated with” is trying to further limit the type of “complex”. Moreover, it is unclear whether applicants are simply attempting to limit the pMHC complex to one comprising a human MHC molecule or if the phrase “associated with a human HLA from which the human or humanized MHC is derived” has some other meaning. 
The metes and bounds of the “human or humanized antigen-binding protein that specifically binds the pMHC complex and does not bind the human HLA molecule from which the human or humanized MHC molecule is derived” in claim 11 cannot be determined. It is unclear whether the phrase is limited to antibodies or encompasses other antigen-binding proteins. The metes and bounds of when such a protein binds pMHC “specifically” are not defined in the specification or the art at the time of filing. The phrase “does not bind the human HLA molecule from which the human or 
Claim 14 is indefinite for reasons set forth above for claim 9. Claim 14 is also indefinite because it is unclear whether the “endogenous murine” protein refers to any H-2K, H-2D, or H-2L protein that is endogenous to any mouse or rat or is limited to an H-2K, H-2D, or H-2L protein that is endogenous to the mouse or rat of claim 1. 
Claim 15 is indefinite for reasons regarding “tolerizing”, “B-cell specific”, “human” vs “humanized” and “antigen-binding protein” in claim 1 above. 
Claim 16 is indefinite for reasons set forth in claims 1 and 9 and because use of “locus” is unclear for reasons set forth above. In particular, “ectopic locus” is unclear because it is unclear when a position on a chromosome is ectopic or to what it is ectopic. In addition, the use of “endogenous non-human” is confusing because the endogenous genes can only be mouse or rat; the phrase “non-human” can be deleted for clarity. Finally, the steps of claim 16 in and of themselves are not clearly set forth, it is unclear how they further limit the steps of claim 15. Much clarification and simplification is required. E.g. ---The method of claim 15, wherein the nucleotide sequence of a) is inserted into a ROSA26 gene or at least a portion of an endogenous MHC I gene and the nucleotide sequence of b) replaces at least a portion of an endogenous Ig heavy chain gene---. 
Claim 17 is indefinite for reasons set forth above regarding “associated with a human HLA molecule”. Claim 17 is indefinite because the phrase “helper T cell epitope” is unclear especially as it relates to being “linked” to a pMHC complex. The structures 
Claim 18 is indefinite for reasons set forth regarding “antigen-binding protein that specifically binds” a pMHC complex. 
Claim 19 is indefinite because the phrase “comprising as a first step(s)” is grammatically incorrect. The claim is also further limiting the pMHC of claim 18, so it can be written more clearly as ---wherein the pMHC comprises a) a peptide heterologous to the mouse/rat of claim 1 and b) the MHC I of claim 1 and optionally comprising c) a helper T-cell epitope or d) a PADRE peptide having the amino acid sequence set forth in SEQ ID NO: 28---. If applicants are attempting to indicate the pMHC is administered in claim 19 but not in claim 18, clarification is required.
Claim 20 is indefinite because the steps are not clearly set forth. The first step should be ---isolating a lymphocyte from the mouse or rat of claim 1, isolating a nucleic acid sequence encoding a Ig that specifically binds the pMHC from the lymphocyte, isolating a nucleic acid sequence encoding a human heavy chain variable gene segment from the nucleic sequence encoding the Ig---.
Claim 21 is indefinite because it is unclear whether applicants are limiting the pMHC of claim 18 (if so it can be written more clearly as shown in claim 19) or if applicants are attempting to indicate the pMHC is administered in claim 19 but not in claim 18. 

Claim 27 is indefinite because the metes and bounds of a variable domain that “forms an antigen-binding domain specific for the antigenic pMHC complex” cannot be determined. It is unclear whether the phrase is limited to a variable domain that specifically binds the pMHC or if the phrase has some other meaning. If so, that meaning cannot be determined. 
Claim 29 is indefinite because it is unclear whether the human or humanized Ig heavy chain in item b) is a protein or nucleic acid sequence. 
Claim 34 is indefinite for reasons set forth above in claims 1 and 9. 
Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632